Title: From Benjamin Franklin to Thomas Cushing, Sr., 27 February 1778
From: Franklin, Benjamin
To: Cushing, Thomas Sr.


Sir,
Passy, near Paris, Feb. 27. 1778
I received your Favour by Mr. Austin, with your most agreable Congratulations on the Success of the American Arms in the Northern Department. In return give me leave to congratulate you on the Success of our Negociations here, in the Completion of two Treaties with his most Christian Majesty, the one of Amity and Commerce, on the Plan of that projected in Congress with some good Additions; the other of Alliance, for mutual Defence, in which the most Christian King agrees to make common Cause with the United States, if England attempts to obstruct the Commerce of his Subjects with them; and guarantees to the United States their Liberty, Sovereignty and Independence, absolute and unlimited, with all the Possessions they now have or may have at the Conclusion of the War; and the States in return guarantee to him his Possessions in the West Indies. The great Principle in both Treaties is a perfect Equality and Reciprocity, no Advantages being demanded by France, or Privileges in Commerce which the States may not grant to any or every other Nation. In short the King has treated with us generously and magnanimously, taking no Advantage of our present Difficulties, to exact Terms which we should not willingly grant when establish’d in Prosperity and Power. I may add that he has acted wisely, as wishing the Friendship contracted by these Treaties may be durable, which probably it might not be, if a contrary Conduct had been observed. Several of our American Ships with Stores for the Congress are now about Sailing under the Protection of a French Squadron. England is in great Consternation, and the Minister, on the 17th Inst. confessing in a long Speech that all his Measures had been wrong and that Peace was necessary, propos’d two Bills for quieting America; but they are full of Artifice and Deceit, and will I am confident be treated accordingly by our Country. I think you must have much Satisfaction in so valuable a Son, whom I wish safe back to you and am, with much Esteem, Sir, Your most obedient humble Servant
B Franklin
Honble Thos Cushing Esq

PS. The Treaties were signed by the Plenipotentiaries on both sides, Feb. 6. but are still for some reasons kept a Secret, tho’ soon to be publish’d. It is understood that Spain is soon to accede to the same. The Treaties go over to Congress by this Conveyance.

 
Addressed: Honourable Thomas Cushing Esqr / Boston / B Free Franklin
Endorsed: Benja Franklin Esqr Passy near Paris Feby 27. 1778.
